DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16654255 received on 8/13/2021. Claims 1, 6, 9-16 are amended. Claims 2-5, 7-8, 17-20 are left in original form. Claims 1-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/13/2021, with respect to claims 1, 9 and 16 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed features in amended independent claims 1, 9, and 16 include receiving a plurality of details associated with a transaction. This is described in at least paragraphs [0067]-[0074] of the published application. The coordinates of the plurality of details are based on the predetermined size of the document to be generated. As detailed above, in Gaeta, the coordinates of the metadata are determined by the locations that they are already found in an existing document. Therefore, the claimed invention differs from Gaeta due to the coordinates being based on the predetermined size of the document, rather than the scanned location of the metadata. Gaeta does not teach or suggest this feature of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/               Primary Examiner, Art Unit 2887